PER CURIAM:
El 21 de octubre de 1981 el Tribunal Superior desestimó una apelación proveniente del Tribunal de Distrito por no haberse cancelado por los apelantes, aquí peticionarios, sellos de apelación.
Los peticionarios recurrieron a este foro y el 17 de diciembre de 1981 dictamos orden de mostrar causa por la cual no debía revocarse la resolución del Tribunal Superior.
Hemos examinado el escrito para mostrar causa y no nos persuade. Es cierto que este Tribunal ha resuelto con-sistentemente que un escrito sin los sellos correspondientes es ineficaz. Maldonado v. Pichardo, 104 D.P.R. 778 (1976); Nazario v. Santos, Juez Municipal, 27 D.P.R. 89 (1919); González v. Jiménez, 70 D.P.R. 165 (1949); Vázquez v. Rivera, 69 D.P.R. 947 (1949); Piñas v. Corte Municipal, 61 D.P.R. 181 (1942). Los casos citados, sin embargo, son todos casos civiles y se basan en la Ley Núm. 17 de 11 de marzo de 1915, según enmendada, 32 L.P.R.A. see. 1476. Tal disposición no se refiere, en forma alguna, a los casos criminales, para los cuales no existe una disposición equivalente.

Se revoca en consecuencia la resolución recurrida.